ON MOTION FOR REHEARING
Appellants contend in their motion for rehearing we erred in overruling their fifth point of error, “The evidence is insufficient to support the verdict of the jury.”
They assert this point is germane to assignments of error numbers one and three in their motion for a new trial. Assignment of error number one asserts there is no evidence that Woods acted under undue influence at the time he executed the will and the codicils and no evidence he was of unsound mind. Assignment number three contends the Court erred in overruling their motion for a directed verdict. Appellants now contend their fifth point of error presents a point on the factual sufficiency of the evidence. These assignments do not raise questions as to the factual sufficiency of the evidence. They present only “no evidence” contentions. A factually insufficient point cannot be predicated on these *43assignments. Garza v. Alviar, 395 S.W.2d 821 (Tex.1965).
The motion for rehearing is overruled.